Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims 1-4,5-11 allowed. The newly numbered claims are 1 through 10.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest: storing each of the event-items in a main tracker buffer in volatile memory for the associated core, the volatile memory including multiple main tracker buffer and auxiliary tracker buffer pairs for the multiple cores; combined with selectively flushing event-items from the volatile memory to the non-volatile memory in accordance with the established flush strategy and using the established flush access path for the event-item to be flushed, wherein each of the multiple cores is associated with a respective one of the multiple main tracker buffers and a respective one of the auxiliary tracker buffers. Outlined in claims 1, 7, 11. In particular, the combination of multiple main/auxiliary tracker buffer pairs, selective flushing, and flush access paths for each core, was not found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL XU whose telephone number is (571)272-5688.  The examiner can normally be reached on Monday-Friday 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.